Citation Nr: 1506519	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-19 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1952 to April 1956.

These matters come before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before the undersigned Acting Veterans Law Judge in November 2014, via video conference; a transcript of that hearing is associated with the claims folder and has been reviewed.

The claims folder reflects that in a previous Board decision, dated September 7, 2007, the Veteran was denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal the September 2007 Board decision. In general, Board decisions which are unappealed become final. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2014).  Thus, the September 2007 Board denial of the Veteran's claims to service connection for bilateral hearing loss and tinnitus is final.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A final September 7, 2007, Board decision denied service connection for bilateral hearing loss.

2.  A final September 7, 2007, Board decision denied service connection for tinnitus.

3.  The RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss in September 2011 because the evidence submitted was not new and material; the claim was subsequently addressed on the merits in a March 2013 supplemental statement of the case.

4.  The RO denied the Veteran's claim for entitlement to service connection for tinnitus in September 2011 because the evidence submitted was not new and material; the claim was subsequently addressed on the merits in a March 2013 supplemental statement of the case.

5.  The earliest clinical evidence of a hearing loss post-service was in January 2007, more than 50 years after separation from service.

6.  Upon separation of active service, the Veteran was noted to have normal bilateral hearing and normal ears. 

7.  The clinical evidence reflects the Veteran had hearing within normal limits as late as April 2006, approximately 50 years after service.

8.  The Veteran has reported that his tinnitus began after service, noting in November 2012 testimony that it began in the 1970s (many years after separation from service); during the November 2014 Board hearing, he reported that it began during service.

9.  The most probative evidence of record is against a finding that the Veteran's current hearing loss disability is casually related to, or was aggravated by, active service.

10.  The most probative evidence of record is against a finding that the Veteran's current tinnitus is casually related to, or was aggravated by, active service.


CONCLUSIONS OF LAW

1.  The unappealed September 2007 Board decision which denied service connection for bilateral hearing loss disability is final. 38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1104 (2014).

2.  Evidence received since the September 2007 Board decision that denied entitlement to service connection for bilateral hearing loss disability is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154(a) , 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The unappealed September 2007 Board decision which denied service connection for tinnitus is final. 38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1104 (2014).

4.  Evidence received since the September 2007 Board decision that denied entitlement to service connection for tinnitus is new and material; the claim is reopened. 38 U.S.C.A. §§ 1154(a) , 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156 , 20.1100 (2014).

5.  The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

6.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence, dated in June 2011 and August 2011, VA informed the Veteran of what evidence was required to substantiate the claims, of his and VA's respective duties for obtaining evidence, and of the criteria for assignment of an effective date and disability rating in the event of award of service connection.  As to the issue of new and material evidence, as this instant decision reopens the claims and addresses them on the merits, there can be no prejudice as to notice regarding the issue of new and material evidence as these aspects of the claims are reopened.

In Pelegrini v. Principi, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because complete VCAA notice in this case was provided prior to the initial AOJ adjudication denying the claims, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  Further, as noted that the RO addressed these claims on the merits in a supplemental statement of the case and the RO obtained development on the merits, as indicated by obtaining the October 2012 VA examination with addendum.  As such, the Board finds there is no prejudice with addressing the merits of these claims after finding that new and material evidence has been received.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA and private medical records, the statements of the Veteran, and other correspondence.  

With regard to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss and tinnitus, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  In this decision, however, the Board reopens the claims and addresses them on the merits.  As noted, the RO implicitly reopened the claims, obtaining an October 2012 VA examination with addendum.  As discussed in greater detail below, the Board finds that the examination report demonstrates a careful review of the evidence of record and that the examiner provided an adequate rationale for the negative opinion.  As discussed at the Board hearing, the undersigned assured a careful review of the medical opinion evidence to ensure that such opinion evidence was adequate prior to adjudicating the claims on the merits.  The undersigned as done such a review and found that the opinion evidence is adequate.  There is no duty to obtain further medical opinion evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, at the November 2014 hearing, the Veteran reported that he guessed at the responses more during the April 2006 VA examination than during the October 2012 VA examination.  The Board cannot find a basis for finding that this invalidates the findings of the first VA examination, as the examiner would have evaluated the Veteran's compliance with the testing and did not determine that the test was invalidated.  Further, the examiner in the October 2012 VA examination report reviewed the findings from the April 2006 VA examination report but did not raise any issues regarding the adequacies of the findings.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the undersigned complied with the holding of Bryant by explaining the issues on appeal adjudicated on the merits in the instant decision.  The Veteran, with his representative and with questions from the undersigned, discussed evidence of record - specifically addresses the need for new and material evidence and the underlying issues in question, to include considering the adequacy of the opinion evidence of record. For these reasons, the Board finds that there was substantial compliance with Bryant.  

Legal criteria 
New and material evidence

In general, Board decisions which are unappealed become final. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) . For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b). If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a) . 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Historically, the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus were denied by the Board in September 2007 because the evidence failed to show diagnoses of the claimed disabilities. The Veteran did not appeal the decision and it became final.  In June 2011, the Veteran requested that his claims for entitlement to service connection for bilateral hearing loss disability and tinnitus be reopened.   

Evidence of record at time of last final denial

At the time of the September 2007 denial, the evidence of record consisted of the Veteran's DD 214, his STRs, the Veteran's lay statements, VA and private medical records and correspondence. 

An April 2006 VA examination report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
25
LEFT
5
5
15
25
20

The Veteran's speech recognition score was 100 percent bilaterally. Based on the foregoing examination results, the Veteran did not have bilateral hearing loss disability for VA purposes. 38 C.F.R. § 3.385. 

The April 2006 VA examiner further noted that no diagnosis of tinnitus was found at the time of the examination.  The Board is cognizant, though, that the Veteran reported tinnitus, for which he is competent to report.


A January 2007 private audiogram revealed that the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
X
30
LEFT
15
15
20
30
40

The above numbers are considering the private audiogram results in the light most favorable to the Veteran's appeal.  The document is unclear, but in considering the audiogram in this way, the Veteran had a hearing loss impairment in his left ear. 38 C.F.R. § 3.385.  The Veteran's speech recognition score was not noted on the audiogram

Evidence of record since the last final denial

The evidence received since the last final denial includes additional VA and private medical records, statements from the Veteran, and correspondence from other veterans.

An October 2012 VA examination report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
50
55
LEFT
25
20
35
40
45

The Veteran's speech recognition score was 84 percent for the right ear and 80 percent for the left ear. Based on the foregoing, the Veteran has a current bilateral hearing loss disability for VA purposes. 38 C.F.R. § 3.385.

Additionally, in a July 2012 private medical report, a private physician opined that the Veteran's hearing loss is likely contributed to by his noise exposure in the past in submarines. 

Lastly, the claims folder includes correspondence from veterans who served on the same submarine as the Veteran in this case. The correspondence contains statements about the noise and air pressure associated with the submarine. 

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claims for entitlement to bilateral hearing loss disability and tinnitus.  In this regard, the Board is mindful of the low threshold for reopening a previously denied claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The October 2012 VA examination, July 2012 private medical opinion, and additional statements in support of the Veteran's claims were not within the claims file at the time of the September 2007 Board decision.  The new evidence goes to the basis of the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  Thus, the Board finds the additional evidence new and material.

Accordingly, the Board concludes that evidence has been received which is new and material, and the claims for service connection for bilateral hearing loss disability and tinnitus, is reopened.  

Having reopened the Veteran's claims, the Board must now determine whether the reopened claims of entitlement to service connection for bilateral hearing loss disability and tinnitus, may be granted on the merits, de novo.


Bilateral Hearing Loss

The Veteran contends that he has a bilateral hearing loss disability as a result of active service.  An essential element of a claim for service connection is evidence of a current disability. As noted above, the October 2012 VA examination report reflects that the Veteran has a current bilateral hearing loss disability for VA purposes; thus, an essential element has been met.38 C.F.R. § 3.385.

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRs are negative for any complaints of, or treatment for, hearing loss. However; the Veteran's military records reflect that he was an apprentice radio operator aboard a naval submarine.  The Veteran has stated that he was exposed to loud noises and changes in air pressure while aboard the submarine.  The Board finds that some exposure to acoustic trauma as a member of a naval submarine is consistent with the circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2014).  As such, the Board finds that an element of a service connection claim, injury in service, has been met.

A third element for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury, or, in some cases, continuity of symptoms.  The Board finds, based on the reasons below that the competent, credible evidence of record is against such a finding.  Thus the third requirement has not been met.

The Veteran contends his hearing loss is related to service (See Veteran's Application for Compensation); however, the Board finds the objective clinical evidence contemporaneous to service more probative than the Veteran's lay statements made 50 years later for compensation purposes.

The Veteran's STRs reflects that he had normal hearing upon entrance and separation from military service. The Veteran achieved a whispered voice test of 15/15 bilaterally in February 1952 and April 1956.  Although there are no audiograms from his period of service, the Veteran did not assert any hearing loss or tinnitus disabilities during service.

While the Veteran's STRs do not reflect any complaints of, or treatment for, hearing loss; they do reveal that the Veteran sought care for various other conditions; such as jock itch (November 1952), stomach ache (February 1953), back ache ( February1953), pediculosis pubis (November 1953), common cold (November 1953), constipation (January 1954 and August 1955), and sore right wrist (November 1954). If the Veteran had experienced noticeable hearing loss or ear problems in service, the Board finds that it would have been reasonable for the Veteran to have sought care as he did for his other conditions.

The Board acknowledges the July 2012 private medical opinion.  However, the Board finds the private medical opinion of little probative value, and inadequate. While the private physician opined that the Veteran's noise exposure while aboard naval submarines is likely to have contributed to his current hearing loss, the physician fails to provide a rationale for the nexus conclusion. Since the July 2012 private medical opinion does not contain an opinion or an analysis for which the Board can consider in regard to entitlement to service connection for bilateral hearing loss disability, the Board finds the examination to be inadequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a February 2013 addendum to the October 2012 VA examination report, the VA audiologist concluded that the Veteran's current bilateral hearing loss disability is less likely as not a consequence of harmful noise exposure during military service. The examiner explained that the Veteran's records reflect normal hearing until 2007, and that there were no changes in the Veteran's hearing shortly after separation. The audiologist added, that age related hearing loss cannot be ruled out. Lastly, in the October 2012 VA examination report, the examiner explained that a study published by the Institute of Medicine, reflects that there is no scientific basis to conclude that hearing loss that appeared years after noise exposure could be casually related to that noise exposure if hearing was normal immediately after the exposure. This medical determination coupled with the normal hearing results in the Veteran's STRs and the VA examinations is more probative than the Veteran's assertion in regards to whether a causal nexus exist.

The most probative clinical etiology opinion with regard to the Veteran's hearing loss is against a finding that Veteran's bilateral hearing loss disability is causally related to active service. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss, acoustic trauma, age-related hearing loss, hearing acuity thresholds, and hearing loss disability for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Further, as a hearing loss disability did not develop until many decades after separation from service, the Board finds that service connection on the basis of a continuity of symptomatology is not warranted; further, the Veteran's lay statements regarding incurrence where noted when the examiner provided the negative opinion with adequate rationale. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Tinnitus

The Veteran contends  that he has tinnitus, due to exposure to acoustic trauma in service.  The Veteran is competent to report that he has ringing of the ears. As noted above, the Board finds that the Veteran had acoustic trauma in service consistent with his military occupational specialty.  Thus, the first two elements for service connection have been met.  The Board finds, for the reasons noted below, that the third element has not been met. 

The Veteran's STRs are negative for any complaints of tinnitus. Additionally, the Veteran signed his 1956 separation examination which noted normal hearing and ears and no significant history of such. The first recorded complaint of tinnitus in the claims file is in the Veteran's February 2006 Application for Compensation and Pension, 50 years after separating from service.  In his November 2012 DRO hearing, the Veteran reported tinnitus began in the 1970s.  

The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). Further, the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  In the present case, there is an absence of objective clinical evidence reflecting the Veteran having tinnitus in service, or within one year after separation from service. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In the October 2012 medical examination report, the audiologist stated, that the Veteran's tinnitus is less likely than not caused by or a result of military noise exposure. In the February 2013 addendum, the examiner explained that tinnitus is a symptom of sensorineural hearing loss, which the Veteran does currently have. As stated above, the Veteran's bilateral hearing loss disability does not warrant service connection.  As such, the related tinnitus does not warrant service connection.  

The Veteran has not consistently reported that the tinnitus began in service.  And as noted, as indicated in DRO testimony that in began many years after service.  Although the Veteran reported before the undersigned in the November 2014 Board hearing that tinnitus began during service (Board Transcript, page 5), the Board cannot consider this testimony credible based on his conflicting testimony.  In the absence of demonstration of continuity of symptomatology, or a competent clinical opinion relating the current tinnitus to service, such initial demonstration is too remote from service to be reasonably related to service. As the preponderance of the evidence is against the claim, service connection for tinnitus is not warranted.

The Board notes that the Veteran may sincerely believe that his tinnitus is causally related to active service. However; there is no clinical evidence that the Veteran's tinnitus is causally related to active service.  The only clinical etiology opinion with regard to the Veteran's tinnitus is against any such finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss, acoustic trauma, age-related hearing loss, hearing acuity thresholds, tinnitus, and hearing loss disability for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  That is, although the Veteran is competent to state that he has tinnitus, he is not competent to state that tinnitus that he first experienced after separation from service was caused by that service.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2014), but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss, and to that extent, the claim is granted.

New and material evidence has been received to reopen a previously denied claim of service connection for tinnitus, and to that extent, the claim is granted.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied




____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


